Citation Nr: 0801366	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-32 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967, to include combat service in Vietnam.  He died 
in September 2002.  The appellant is the veteran's surviving 
spouse.

This case comes from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran died in September 2002 due to metastatic 
pancreatic carcinoma due to or as a consequence of hepatic 
metastasis.

2.  During the veteran's lifetime the veteran was not service 
connected for any disorder.

3.  Pancreatic cancer with hepatic metastasis was not 
demonstrated in-service, it was not demonstrated until 
decades postservice, and there is no competent evidence 
linking this disorder to service.

4.  A service connected disability did not contribute 
substantially or materially to the veteran's death or aid or 
lend assistance to the production of death.


CONCLUSIONS OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and if necessary, securing  VA medical opinion.  38 
U.S.C.A. § 5103A.  In this regard, the Board acknowledges 
that this case has not been forwarded to secure a medical 
opinion addressing whether there is a relationship between 
the cause of the veteran's death and his military service.  
Significantly, however, in the absence of any medical 
evidence suggestive of pancreatic cancer in-service or for 
almost 35 years postservice, and in the absence of any 
medical evidence linking the disorder to service to include 
in-service exposure to Agent Orange and other herbicides, 
referral of this case for a VA opinion as to whether 
pancreatic cancer originated in service or whether the 
disorder was compensably disabling within one year thereof 
would in essence place the reviewing physician in the role of 
a fact finder.  Fact finding is the Board's responsibility.  
In light of the foregoing, any medical opinion which directly 
inks the veteran's pancreatic cancer to his period of service 
would necessarily be based solely on any uncorroborated 
assertions by the appellant regarding the veteran's medical 
history.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In short, there 
is no suggestion, except by unsubstantiated allegation, that 
the veteran's pancreatic cancer is associated with an 
established event, injury or disease in service.  38 C.F.R. § 
3.159(c)(4). See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in April 2004 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The service medical records are available as well as 
treatment records and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claim.

Finally, the appellant was provided appropriate notice under 
38 U.S.C.A. § 5103(a), to include an explanation of the 
evidence necessary to substantiate a claim based on a 
disorder that has yet to be service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

Background

The veteran died in September 2002 due to metastatic 
pancreatic carcinoma due to or as a consequence of hepatic 
metastasis.  At the time of his death he was not service 
connected for any disorder.

The appellant contends that the veteran's exposure to 
herbicides, to include Agent Orange, contributed to and 
hastened his death.  

Service medical records show no treatment for pancreatic 
cancer.

Following the veteran's July 2002 report of the abrupt onset 
of chest and right flank pain he was examined and found to 
have metastatic pancreatic carcinoma.  

There are no medical opinions or records which link 
metastatic pancreatic carcinoma due to or as a consequence of 
hepatic metastasis to service.

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Pancreatic carcinoma due to or as a 
consequence of hepatic metastasis is not such a disease.  38 
C.F.R. §§ 3.307, 3.309(e).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Analysis

The veteran was not service connected for any disorder during 
his lifetime.  Further, the veteran's service medical records 
reveal no evidence of pancreatic cancer in service, and the 
postservice records reveal no complaints or pertinent 
findings pertaining to pancreatic cancer until 2002, i.e., 
approximately 35 years following the veteran's separation 
from active duty.  There is no competent evidence linking 
metastatic pancreatic carcinoma due to or as a consequence of 
hepatic metastasis to service, to include service in Vietnam.

The veteran served on active duty in the Republic of Vietnam 
during the Vietnam War, and he is therefore presumed to have 
been exposed to herbicide agents.  38 C.F.R. § 
3.307(a)(6)(iii).  As noted, however, the service medical 
records are negative for complaints, treatment, or diagnosis 
of any form of cancer to include pancreatic cancer.

With respect to the veteran's presumed exposure to herbicides 
in service, pancreatic cancer is not a disorder subject to 
presumptive service connection under 38 U.S.C.A. § 1116 or 38 
C.F.R. § 3.309(e).  Moreover, while the appellant is not 
precluded from proving that a disability resulted from in-
service exposure to herbicides under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), see Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); no competent evidence 
has been submitted in support of such a theory.  Indeed, the 
Secretary of VA, based on a March 2005 report by the National 
Academy of Sciences (NAS), has determined that a 
comprehensive review and evaluation of the available 
literature, which NAS conducted in conjunction with the 
report, permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure.  The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition, to include 
pancreatic cancer, for which he has not specifically 
determined that a presumption of service connection is 
warranted, to include .  See 72 Fed. Reg. 32,395-407 (June 
12, 2007).

Accordingly, there is no competent medical evidence linking 
pancreatic cancer to herbicide exposure in service, and the 
preponderance of the evidence shows that the veteran's 
pancreatic cancer did not originate in-service.  Rather, it 
began many years after service, and bears no etiological 
relationship to service.

Therefore, neither direct nor presumptive service connection 
is warranted for the veteran's metastatic pancreatic 
carcinoma due to or as a consequence of hepatic metastasis 
under 38 U.S.C.A. §§ 1110, 1116, or 38 C.F.R. § 3.309(e).  
Accordingly, entitlement to service connection for the cause 
of the veteran's death is denied.

In reaching this decision, the Board considered the 
appellant's sincerely held believe that the veteran's 
pancreatic carcinoma was due to service to include his in-
service exposure to Agent Orange and other herbicides.  The 
appellant, however, is not shown to have either the medical 
or scientific training which would render her competent to 
offer such an opinion.  Hence, her opinion as to the etiology 
of the veteran's cancer has no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________ 
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


